331DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status: 
Claims 7, and 14 are cancelled.
Claims 1-6, 8-13 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input” in claim 1,
“an output” in claim 1,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: Paragraph 0027 of the Specification discloses “the input 102 may include different input elements, such as a mouse, keyboard, touchpad, touch screen, buttons, and the like, for receiving various selections and operational instructions from a user. The input 102 may also include various drives and receptacles, such as flash-drives, USB drives, CD/DVD drives, and other computer-readable medium receptacles, for receiving various data and information. In addition, as shown in FIG. 1, the system 100 may also communicate with one or more imaging systems 110, storage servers 112, or databases 114, by way of wired or wireless connection. To this end, input 102 may also include various communication ports and modules, such as Ethernet, Bluetooth, or WiFi, for exchanging data and information with these, and other external computers, systems, devices, machines, mainframes, servers or networks.”
Claim 1: Paragraph 0010 of the Specification discloses the system includes an output for displaying, wherein the system may be a computer or portable or mobile device, such as a cellular or smartphone, laptop, tablet and the like (Paragraph 0026).  Therefore, it is inherent 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0136491 to Iatrou et al. “Iatrou”, in view of NPL: “Quantitative Vascular Measurements in Arterial Occlusive Disease” to Ota et al. “Ota”, further in view of NPL: “Estimation of the diameter of and iodine concentration within blood vessels using digital radiography devices” to Kruger et al. “Kruger”, and further in view of U.S. Patent Application Publication No. 20130066197 to Pruvot et al. “Pruvot”

Regarding claim 1, Iatrou discloses a system (“multi-energy computed tomography (MECT) system”, Abstract) for determining stenosis severity (“assess degree and severity of stenosis”, Paragraph 0036) in a subject's vasculature (“lumen of patient 22”, Paragraph 0036) using multi-energy computer tomography (MECT) imaging (“multi-energy computed tomography (MECT) system”, Abstract, Paragraph 0006; “the MECT system to detect components of plaque”, Paragraph 0008), the system comprising:
an input configured to receive MECT data acquired using a CT system (“control mechanism 26 of MECT system 10…A data acquisition System (DAS) 32 in control mechanism 26 samples analog data from detector elements 20 and converts the data to digital signals for subsequent processing. An image reconstructor 34 receives sampled and digitized X-ray data from DAS 32 and performs high-speed image reconstruction. The reconstructed image is applied as an input to a computer 36”, Paragraph 0026); 

perform a material decomposition process on received MECT data to generate one or more material density maps (“The data analysis used in EDCT includes Compton and photoelectric decomposition and/or Basis material decomposition (BMD).  In Compton and photoelectric decomposition, a pair of images is generated with MECT 10, which separately present the attenuation from the Compton and photoelectric processes instead of obtaining one image characterizing the overall attenuation coefficient in the reconstructed CT image. Also, a slight modification in the processing allows the generation of images representing density and effective atomic number. The BMD method is based on the concept that the x-ray attenuation of any given material in the energy range for MECT can be represented by assuming a density mixture of other two known materials. These two materials are called the Basis Materials. Using BMD, two reconstructed images are obtained, each image representing the equivalent density of one of the basis materials. Since density is independent of x-ray photon energy, these images are relatively free of beam hardening artifacts. Additionally, the basis material is chosen to target a material of interest, thus enhancing the image contrast”, Paragraph 0030; “Image 132 is an iodine density image where iodine 138 is used as a basis material and image 134 is a water density image, where water is used as a basis material…Specifically, images 132 and 134 were obtained by implementing step 66, including the basis material decomposition steps of the method.”, Paragraph 0043);
one or more ROls (scanning a first small cross section of patient 22… scanning a second small cross section of patient 22, Paragraph 0036);
measure an iodine content in the one or more ROIs (“If iodine concentrations are used, the look-up table maps known projection data generated from measurements of water and iodine in the phantom to allow generation of density distributions in first and second sets of images, where the first set of images is generated from the first set of projection data and the 
determine a stenosis severity based on the measured iodine content (“After the construction of the look-up table, the components of the plaque are obtained by scanning 78 an object, such as patient 22, of unknown material to generate projection data and using 80 the look-up table to allow generation of images of the density of the basis materials. As an example, the look-up table is reversely mapped to obtain material distributions within patient 22 from densities of material distributions within the phantom.”, Paragraph 0034; “the quantities of the components are combined with measurements of geometry of lumen of patient 22 to assess degree and severity of stenosis”, Paragraph 0037); 
generate a representation indicating the stenosis severity associated with the subject's vasculature (“The method further includes quantifying 68 the components of the plaque… the quantities of the components are combined with measurements of geometry of lumen of patient 22 to assess degree and severity of stenosis”, Paragraph 0037) and an output for displaying the representation (“displaying 110 at least one of a 2-dimensional (2D) and a 3-dimensional (3D) image of the components of the plaque on a wall of an organ, such as an intestine or blood vessel of patient 22, and enabling viewing, from a viewpoint, a volume of the plaque in the 3D image.”, Paragraph 0040).
However, Iatrou does not disclose the processor is programmed to select a first region of interest (ROI) encompassing at least one vessel cross-section at a site with stenosis and a second ROI encompassing a vessel cross-section at a site without stenosis, measure a parameter based on the first ROI and the second ROI, calculate a ratio between the first ROI and the second ROI, and determine a stenosis severity based on the calculated ratio.
Ota teaches selecting a first region of interest (ROI) encompassing at least one vessel cross-section at a site with stenosis and a second ROI encompassing a vessel cross-section at 
Ota further discloses measuring a parameter based on the first ROI and the second ROI (measure diameter or area from projection or cross-sectional image, See Fig. 2 and caption; “calculating luminal diameter or area”, See. Fig. 6 and caption, using the CT data), calculate a ratio between the first ROI and the second ROI (ratio L/R, wherein L is the diameter or area the stenotic lesion, and R is the diameter or area of the normal-looking portion of the vessel, See Fig. 1 and caption, Page 1142, Section: Technical Consideration; also see Fig. 13 and caption, NASCET ratio of a/c, where a is the residual luminal diameter at the stenosis and c is the luminal diameter at a visible, disease-free point above the stenosis), and determine a stenosis severity based on the calculated ratio (“The percentage of stenosis is calculated as (1 - L/R) X 100”, See Fig. 1 and caption, Page 1142, Section: Technical Consideration; 1 - (a/c), See Fig. 13, for NASCET formula).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iatrou’s invention wherein the processor of Iatrou is programmed to select a first region of interest (ROI) encompassing at least one vessel cross-section at a site with stenosis and a second ROI encompassing a vessel 
However, the modifications of Iatrou and Ota do not disclose wherein the parameter is iodine content.  
Kruger teaches in a similar field of endeavor, computerized fluoroscopy or computerized radiography (Page 652, Section: II. Methods and Materials and III. Theory), for accurate measures of stenosis (Page 652, Section: I. Introduction).  Kruger teaches wherein the diameter of a vessel is correlated with the iodine concentration within the vessel (Page 654, Section: C. Iodine concentration).
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Iatrou and Ota, wherein the parameter for the ratio calculation is an iodine concentration, since determining iodine concentration would also allow quantitating absolute blood flow (Page 652, Section: I. Introduction), as taught by Kruger, and further because the relationship between the diameter and iodine concentration is known, it would be a simple substitution of one known element (i.e. diameter of blood vessel) for another (iodine concentration with a portion of the blood vessel) to obtain predictable results (MPEP 2143).
Therefore, in the combination of Iatrou, Ota, and Kruger, since the images of Iatrou are iodine density images (maps), selecting the ROIs would be from the iodine density maps, which from the look up tables of Iatrou, the concentration of iodine can be determined and using the NASCET method as taught by Ota, the degree of stenosis can be quantified.

Pruvot discloses the representation is a report (“The computer 36 further determines a severity of the blood vessel stenosis and outputs an automated diagnosis regarding the severity, such that stenosis lesions in the coronary arties can be identified that might lead to an increased risk for myocardial infarction”, Paragraph 0022; “the 3D image of the coronary tree includes thereon highlighted regions 52 that are representative of any stenosis lesions that have been identified/detected in the blood vessel structures and that are deemed to be significant. The highlighted regions 52 also include information regarding the severity of the identified/detected stenosis lesion”, Paragraph 0024) and displaying the report (“The computer 36 is further programmed to perform operations associated with presentation of the blood vessel analysis and identification results to a user. That is, computer 36 (along with image reconstructor 34) generates a 3D image of the coronary tree and causes the image to be displayed, such as on display 42”, Paragraph 0023).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Iatrou, Ota, and Kruger, wherein the representation is a report and displaying the report, as taught by Pruvot, in order to highlight regions representative of identified or detected stenosis legions in the blood vessel structures and indicate the severity of the identified/detected stenosis legion (Pruvot, Paragraph 0024).

Regarding claim 2, the modifications of Iatrou, Ota, Kruger, and Pruvot disclose all the features of claim 1 above.
latrou further discloses wherein the MECT data comprises at least one of spectral computed tomography (SCT) image data (“Calcium 136 and iodine 138 can be distinguished 

Regarding claim 3, the modifications of Iatrou, Ota, Kruger, and Pruvot disclose all the features of claim 1 above.
Iatrou discloses wherein the processor is further programmed to generate at least one of calcium map, iodine map, and water map using received multi- energy CT data (“If iodine concentrations are used, the look-up table maps known projection data generated from measurements of water and iodine in the phantom to allow generation of density distributions in first and second sets of images, where the first set of images is generated from the first set of projection data and the second set of images is generated from the second set of projection data.”, Paragraph 0034; “determine, from the look-up table, the densities of the object by reversely mapping the projection data of the object to the densities of the selected basis material, wherein the selected basis material includes at least one of iodine and water”, Claim 18).

Regarding claim 4, the modifications of Iatrou, Ota, Kruger, and Pruvot disclose all the features of claim 1 above.
latrou further discloses wherein the processor is further programmed to apply in the material decomposition process an image-based decomposition algorithm, a projection-based decomposition algorithm, or a combination thereof (Compton and photoelectric decomposition and/or Basis material decomposition (BMD), Paragraph 0030; both of which are image based decomposition algorithms).  

Regarding claim 6, the modifications of Iatrou, Sabol, and Pruvot disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Ota teaches determining the stenosis severity by quantifying a percent of luminal area covered by stenosis in the first ROI (“The percentage of stenosis is calculated as (1 - L/R) X 100”, See Fig. 1 and caption, Page 1142, Section: Technical Consideration; 1 - (a/c), See Fig. 13, for NASCET formula; wherein the percentage of stenosis is the amount of stenosis at the lesion site, Page 1142, Section: Technical Consideration; wherein the lesion site would read on the first ROI).

Regarding claim 8, Iatrou discloses a method for determining stenosis severity (“assess degree and Severity of Stenosis”, Paragraph 0036) in a subject's vasculature (“lumen of patient 22”, Paragraph 0036) using multi-energy computer tomography (MECT) imaging (“multi-energy computed tomography (MECT) system”, Abstract, Paragraph 0006; “the MECT system to detect components of plaque”, Paragraph 0008), the method comprising: 
acquiring MECT data using a CT system (“control mechanism 26 of MECT system 10…A data acquisition System (DAS) 32 in control mechanism 26 samples analog data from detector elements 20 and converts the data to digital signals for subsequent processing. An image reconstructor 34 receives sampled and digitized X-ray data from DAS 32 and performs high-speed image reconstruction. The reconstructed image is applied as an input to a computer 36”, Paragraph 0026); 
performing a material decomposition process on acquired MECT image data to generate one or more material density maps (“The data analysis used in EDCT includes Compton and photoelectric decomposition and/or Basis material decomposition (BMD).  In Compton and photoelectric decomposition, a pair of images is generated with MECT 10, which separately present the attenuation from the Compton and photoelectric processes instead of obtaining one image characterizing the overall attenuation coefficient in the reconstructed CT image. Also, a 
determining one or more ROls (scanning a first small cross section of patient 22… scanning a second small cross section of patient 22, Paragraph 0036);
measuring an iodine content in the one or more ROIs (“If iodine concentrations are used, the look-up table maps known projection data generated from measurements of water and iodine in the phantom to allow generation of density distributions in first and second sets of images, where the first set of images is generated from the first set of projection data and the second set of images is generated from the second set of projection data.”, Paragraph 0034; then from projection data from a patient, the iodine concentration can be determined from the lookup table, Paragraph 0034); 
determining a stenosis severity based on the measured iodine content (“After the construction of the look-up table, the components of the plaque are obtained by scanning 78 an object, such as patient 22, of unknown material to generate projection data and using 80 the look-up table to allow generation of images of the density of the basis materials. As an example, the look-up table is reversely mapped to obtain material distributions within patient 22 from 
generating a representation indicating the stenosis severity associated with the subject's vasculature (“The method further includes quantifying 68 the components of the plaque… the quantities of the components are combined with measurements of geometry of lumen of patient 22 to assess degree and severity of stenosis”, Paragraph 0037.  
However, Iatrou does not disclose selecting a first region of interest (ROI) encompassing at least one vessel cross-section at a site with stenosis and a second ROI encompassing a vessel cross-section at a site without stenosis, measuring a parameter based on the first ROI and the second ROI, calculating a ratio between the first ROI and the second ROI, and determining a stenosis severity based on the calculated ratio.
Ota teaches selecting a first region of interest (ROI) encompassing at least one vessel cross-section at a site with stenosis and a second ROI encompassing a vessel cross-section at a site without stenosis (“For quantitative measurement of stenotic occlusion, the residual lumen at the lesion site is compared with the lumen at a reference site.  The degree of occlusion is measured in terms of the diameter or are of stenosis.”, Page 1142, Section: Technical Consideration; wherein the reference site is the luminal diameter or area in the normal-looking portion of the vessel that is proximal or distal to the stenotic lesion, See Fig. 1 and caption; additionally choosing a first region of interest (ROI) encompassing at least one vessel cross-section at a site with stenosis and a second ROI encompassing a vessel cross-section at a site without stenosis  is standard of measure for quantification, is the standard of measure for quantifying stenosis by the North American Symptomatic Carotid Endarterectomy Trial, NASCET, Page 1151, Section: Quantification of Arterial Occlusive Disease in Selected Arteries).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iatrou’s invention wherein the method of Iatrou includes selecting a first region of interest (ROI) encompassing at least one vessel cross-section at a site with stenosis and a second ROI encompassing a vessel cross-section at a site without stenosis, measuring a parameter based on the first ROI and the second ROI, calculating a ratio between the first ROI and the second ROI, and determining a stenosis severity based on the calculated ratio, as taught by Ota, in order to for the calculated stenosis severity according to the NASCET method of quantification of stenosis, so that the quantification of stenosis can be compared with reference sites, especially those based in North America (Ota, Page 1151, Section: Quantification of Arterial Occlusive Disease in Selected Arteries).
However, the modifications of Iatrou and Ota do not disclose wherein the parameter is iodine content.  
Kruger teaches in a similar field of endeavor, computerized fluoroscopy or computerized radiography (Page 652, Section: II. Methods and Materials and III. Theory), for accurate measures of stenosis (Page 652, Section: I. Introduction).  Kruger teaches wherein the diameter 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Iatrou and Ota, wherein the parameter for the ratio calculation is an iodine concentration, since determining iodine concentration would also allow quantitating absolute blood flow (Page 652, Section: I. Introduction), as taught by Kruger, and further because the relationship between the diameter and iodine concentration is known, it would be a simple substitution of one known element (i.e. diameter of blood vessel) for another (iodine concentration with a portion of the blood vessel) to obtain predictable results (MPEP 2143).
Therefore, in the combination of Iatrou, Ota, and Kruger, since the images of Iatrou are iodine density images (maps), selecting the ROIs would be from the iodine density maps, which from the look up tables of Iatrou, the concentration of iodine can be determined and using the NASCET method as taught by Ota, the degree of stenosis can be quantified.
However, the modifications of Iatrou and Sabol do not explicitly disclose the representation is a report.
Pruvot discloses the representation is a report (“The computer 36 further determines a severity of the blood vessel stenosis and outputs an automated diagnosis regarding the severity, such that stenosis lesions in the coronary arties can be identified that might lead to an increased risk for myocardial infarction”, Paragraph 0022; “the 3D image of the coronary tree includes thereon highlighted regions 52 that are representative of any stenosis lesions that have been identified/detected in the blood vessel structures and that are deemed to be significant. The highlighted regions 52 also include information regarding the severity of the identified/detected stenosis lesion”, Paragraph 0024).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Iatrou 

Regarding claim 9, the modifications of Iatrou, Ota, Kruger, and Pruvot disclose all the features of claim 8 above.
latrou further discloses wherein the MECT data comprises at least one of spectral computed tomography (SCT) image data (“Calcium 136 and iodine 138 can be distinguished from each other since each has different attenuation characteristics as a function of x-ray spectral energy”, Paragraph 0043) and dual-energy computed tomography (DECT) image data (“optimize a multi-energy CT system…”, Paragraph 0031; “dual energy measurements”, Paragraph 0032); 

Regarding claim 10, the modifications of Iatrou, Ota, Kruger, and Pruvot disclose all the features of claim 8 above.
Iatrou discloses generating at least one of calcium map, iodine map, and water map using received multi- energy CT data (“If iodine concentrations are used, the look-up table maps known projection data generated from measurements of water and iodine in the phantom to allow generation of density distributions in first and second sets of images, where the first set of images is generated from the first set of projection data and the second set of images is generated from the second set of projection data.”, Paragraph 0034; “determine, from the look-up table, the densities of the object by reversely mapping the projection data of the object to the densities of the selected basis material, wherein the selected basis material includes at least one of iodine and water”, Claim 18).  

Regarding claim 11, the modifications of Iatrou, Ota, Kruger, and Pruvot disclose all the features of claim 8 above.
latrou further discloses applying in the material decomposition process an image-based decomposition algorithm, a projection-based decomposition algorithm, or a combination thereof (Compton and photoelectric decomposition and/or Basis material decomposition (BMD), Paragraph 0030; both of which are image based decomposition algorithms).

Regarding claim 13, the modifications of Iatrou, Ota, Kruger, and Pruvot disclose all the features of claim 8 above.
As disclosed in the claim 8 rejection above, Ota teaches determining the stenosis severity by quantifying a percent of luminal area covered by stenosis in the first ROI (“The percentage of stenosis is calculated as (1 - L/R) X 100”, See Fig. 1 and caption, Page 1142, Section: Technical Consideration; 1 - (a/c), See Fig. 13, for NASCET formula; wherein the percentage of stenosis is the amount of stenosis at the lesion site, Page 1142, Section: Technical Consideration; wherein the lesion site would read on the first ROI).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iatrou, in view of Ota, further in view of Kruger, further in view of Pruvot, and further in view of Japanese Patent JP2630911B2 to “Imanishi”.

Regarding claim 5, the modifications of Iatrou, Ota, Kruger, and Pruvot disclose all the features of claim 1 above.
However, the modifications of Iatrou, Ota, Kruger, and Pruvot do not explicitly disclose wherein the processor is further programmed to measure the iodine content by computing a sum of iodine concentration multiplied with a pixel volume.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Iatrou, Ota, Kruger, and Pruvot, wherein the processor is further programmed to measure the iodine content by computing a sum of iodine concentration multiplied with a pixel volume, as taught by Imanishi, in order to determine the iodine concentration of a tissue area (Imanishi, Abstract).

Regarding claim 12, the modifications of Iatrou, Ota, Kruger, and Pruvot disclose all the features of claim 8 above.
 However, the modifications of Iatrou, Ota, Kruger, and Pruvot do not explicitly disclose wherein the method further comprises measuring the iodine content by computing a sum of iodine concentration multiplied with a pixel volume.
Imanishi teaches measuring the iodine content by computing a sum of iodine concentration multiplied with a pixel volume (“This iodine concentration is multiplied by the volume obtained by multiplying the area of the pixel element and slice thickness to obtain the total iodine quantity in the voxel, the total iodine quantities in all voxels are added, and it is divided by the volume of all voxels except for calcified sites to obtain the iodine concentration of the tissues”, Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Iatrou, Ota, Kruger, and Pruvot, wherein the method further comprises measuring the iodine content by .

Response to Arguments
Applicant’s arguments, see Page 5 of Arguments, filed 19 November 2021, with respect to the 35 U.S.C. 112 (b) rejections for claims 1-7 have been fully considered and are persuasive.  The rejections of claims 1-7 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 6-11, and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the examiner will address any arguments that may remain.
Applicant argues on Page 9 that Iatrou does not teach or suggest utilizing the iodine content ratio for stenosis quantification that overcomes variations caused by the user or the CT system or using data from a subject to calculate a ratio of iodine content between ROIs with and without stenosis.  The examiner notes that Iatrou was not used to disclose calculating a ratio of iodine content from the measured iodine content between ROIs.  Regarding iodine content, Iatrou is only used to disclose measuring the iodine content of the region of interest using the look up table.  Previously, in the office action filed 8/19/2021, prior art to Sabol was used to address the ratio claim limitation.  However, due to applicant’s amendments to claims independent claims 1 and 8, the new ground of rejection no longer relies on Sabol to teach the ratio.
Applicant additionally argues on Pages 9 of Arguments that Pruvot is silent regarding iodine and makes no reference to measuring or using iodine content of any form.  The examiner again notes that Pruvot was not used to teach measuring or using iodine content.  Pruvot is used to teach generating a report indicating the stenosis severity associated with the subject's 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/            Examiner, Art Unit 3793                                                                                                                                                                                            

/BONIFACE NGATHI N/            Primary Examiner, Art Unit 3793